CO A NO: 14-10-00266-CR
                                              VOL 1 OF 1               IH20/f
                                                                     CCRA NO.



Jovany Jampher Paredes
Appellant


Capital Murder                                                         Life Without Parole, TDCJ
Offense                                                                             Punishment



Harris
County

Trial Court 337th District Court
Trial Court No. 1241896                                     MOTION FOR
Trial Court Judge                                          REHEARING IS
                                                           ON


                                                           JUSTICE


Disposition Affirmed
Date 08/23/2011
Justice Anderson                        PC
Publish
DNP




CLK RECORD
RPT RECORD
STATE BRIEF yes
APPELLANT BRIEF yes
SUPP CLK RECORD
SUPP BRIEF
PRO SE BRIEF
                                   IN COURT OF CRIMINAL APPEALS


          /^PP6LL^JT' PETITION FOR                         CCRA DISPOSITION

DISCRETIONARY REVIEW IN CCRA

IS ^<=T/^/?/e</ ^ /aj*nr?£/e,y ON                          SIGNED:                  PC:

          %- Z/- Z.&/S                                     JUDGE:

JUDGE:      /*C

                            MOTION FOR                     MOTION FOR STAY OF MANDATE IS

REHEARING IS CCRA IS_
ON                                                         ON

JUDGE:                                                     JUDGE: